DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2009/0000912 to Battles et al. (Battles).  In regards to claim 1, Battles discloses a store system, comprising: 
a first area (30) for storing goods and performing a plurality of goods-picking tasks, wherein each of the plurality of goods-picking tasks corresponds to one of one or more delivery batches and is performed with one of a plurality of goods-picking containers (102), and each of the one or more delivery batches comprises one or more goods-picking tasks (see ¶ [0032] for 
an automatic transfer device (40) arranged between the first area and a second area (50), and configured to automatically transfer each of the plurality of goods-picking containers containing goods picked according to a corresponding goods-picking task in the first area to the second area (see ¶ [0032] for describing a conveyance mechanism configured to deliver conveyance receptacles containing picked items from storage to one or more sorting stations); 
the second area for grouping the plurality of goods-picking containers into one or more groups corresponding to the one or more delivery batches, and for transferring the group of goods-picking containers corresponding to each delivery batch to a third area (60) (see ¶ [0032] for describing a sorting station configured to sort items into customer orders and then deliver the customer orders in conveyance receptacles to packing stations to be packaged for shipping); and 
the third area for packing the goods contained in the plurality of goods-picking containers according to each of the plurality of delivery batches (see ¶ [0032] for describing one or more packing stations for packaging customer orders).

In regards to claim 6, Battles further discloses that each of the plurality of goods-picking containers is configured with a graphical code (106) containing a unique see ¶ [0053] for describing conveyance receptacles with unique identifiers), and wherein the store system further comprises: a first terminal device (194) configured to scan the respective graphical codes on the plurality of goods-picking containers transferred to the second area and submit the identifiers of the plurality of goods-picking containers obtained from the scan to a first server (see ¶¶ [0054-0055], [0059] describing a means for reading, scanning, or otherwise entering an identifier associated with a particular conveyance receptacle and communicating the association to a control system of the material handling facility); the first server configured to (1) obtain in advance correlations of the identifiers of the plurality of goods-picking containers with the one or more delivery batches and identifiers of the plurality of goods-picking tasks (see ¶ [0055] for communicating the conveyance receptacle-picked batch association to the control system), (2) determine, based on the identifiers of the plurality of goods-picking containers submitted by the first terminal device, the identifier of the goods-picking task corresponding to each of the plurality of goods-picking containers and the delivery batch to which the goods-picking task belongs (see ¶¶ [0054-0055] determining the identifier of an item associated with a particular conveyance receptacle identifier which in turn is associated with a picked batch or customer orders), and (3) generate notification information for the plurality of goods-picking containers based on allocation information of the delivery batches in the third area; wherein the first terminal device is further configured to display the notification information, based on which the plurality of goods-picking containers are transferred to the third area (see ¶ [0065] for providing audible, visual, or other 

In regards to claim 7, Battles further discloses that the first area is among a plurality of first areas for storing goods of different categories (see Fig. 1); and the store system further comprises: a second server (910) configured to determine the one or more delivery batches based on received order information, generate the identifiers of the one or more delivery batches, generate a plurality of goods-picking tasks for each of the one or more delivery batches based on types of data objects contained in the delivery batch, assign an identifier to each of the plurality of goods-picking tasks, and distribute the plurality of goods-picking tasks to a plurality of second terminal devices in the plurality of the first areas (see ¶¶ [0084-0085] describing a computer system comprising several processors, each one capable of executing different features of claimed invention); the second terminal devices (196) configured to scan the plurality of goods-picking containers that contain the goods resulting from the goods-picking tasks and submit identifiers of the goods-picking containers obtained from the scan to the second server (see ¶ [0066] describing hand-held readers for reading unique identifiers of conveyance receptacles which are sent to the multiprocessor computer system for additional processing); wherein the second server is further configured to establish the correlations of the identifiers of the goods-picking containers with the identifiers of the delivery batches and the identifiers of the goods-picking tasks and transfer the correlations to the first server (see ¶¶ [0084-0085], [0054-0055] describing a computer 

In regards to claim 8, Battle further discloses that the third area is configured with indicator lights (158), and wherein the first server is further configured to maintain information about arrival of the plurality of goods-picking containers corresponding to the plurality of goods-picking tasks associated with each delivery batch, and to activate the indicator lights in the third area when all the goods-picking containers belonging to the delivery batch have arrived at the second area and been allocated for the third area. See ¶ [0066] (providing a plurality of light indicators which may be activated by the control system to facilitate sorting and packing operations).

Claims 11, 12 and 19 are rejected under § 102(a)(1) as being anticipated by Battles, supra.  In regards to claim 11, Battles discloses a method for processing information for a goods-picking container, comprising: 
scanning, by a first terminal device, a graphical code on a goods-picking container that has been transferred from a first area of a store to a second area of the store by an automatic transfer device arranged between the first area and the second area, wherein the scanned graphical code comprises an identifier of the goods-picking container (see
submitting, by the first terminal device, the identifier of the goods-picking container to a first server (see ¶ [0055] for communicating the conveyance receptacle-picked batch association to the control system); 
determining, by the first server, a corresponding goods-picking task based on the identifier of the goods-picking container, and a delivery batch to which the corresponding goods-picking task belongs, wherein the delivery batch comprises a plurality of goods-picking tasks respectively corresponding to a plurality of goods-picking containers (see ¶¶ [0054-0055] determining the identifier of an item associated with a particular conveyance receptacle identifier which in turn is associated with a picked batch or customer orders); 
generating, by the first server, notification information based on allocation information of the delivery batch in a third area (see ¶ [0065] for providing audible, visual, or other indications to human operators as to the routing or placement of conveyance receptacles and/or the units of items contained therein); and 
displaying, by the first terminal device, the notification information, based on which the goods-picking container is allocated to the third area (see ¶ [0065] for displaying textual or graphical packaging information on a computer monitor or hand-held computing device).

In regards to claim 12, Battles further comprises that the method further comprises obtaining, by the first server in advance, a correlation among the identifier of the goods-picking container, an identifier of the delivery batch, and an identifier of a goods-picking task. See ¶ [0055] (communicating identifiers of items, conveyance 

In regards to claim 19, Battles further discloses that the method further comprises maintaining information about arrival of goods-picking containers corresponding to the goods-picking tasks for each of the delivery batches; when all the goods-picking containers in the delivery batch have arrived at the second area and been allocated to the third area, activating an indicator light in the third area. See ¶¶ [0054-0055], [0059], [0065] (receiving information on the association of items, receptacles, and delivery batches, the information being used to activate indicator lights for packing items into order containers for shipping).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under § 103 as being obvious over Battles, as applied to claims 1 and 2, in view of Pub. No. 2018/0244473 to Mathi et al. (Mathi).  In regards to claim 2, Battles
Although Battles does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Mathi teaches order fulfillment system wherein the automatic transfer device comprises a suspension chain (14) comprising a conveyor track arranged on a ceiling of the store and a plurality of hooks arranged along the conveyor track, and wherein the plurality of goods-picking containers are transferred by the hooks along the conveyor track to the second area. See ¶¶ [0026], [0030] (providing an overhead suspension conveyor for transporting containers from storage to one or more picking areas).
Thus, it would have been obvious to modify the transfer device of Battles with the overhead transport conveyor of Mathi in order to provide an alternative goods-to-picker transport system which takes up less floorspace than conveyor systems disposed on the floor of the order fulfillment center.

In regards to claim 3, Mathi further discloses that the conveyor track is ring-shaped and continuously runs in a predetermined direction. See Fig. 3 (showing a conveyor loop).

Claims 4 and 5 are rejected under § 103 as being obvious over Battles, as applied to claim 2, in view of Mathi, supra, as applied to claim 2, and further in view of US Pat. No. 4,927,205 to Bowler et al. (Bowler).  In regards to claim 4, Battles in view of Mathi
Although Battles in view of Mathi does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Bowler teaches a container transfer system (20) wherein the first area is configured with hoists for lifting the plurality of goods-picking containers to a location of a predetermined height, and wherein conveyor lines are provided between the location of the predetermined height and the conveyor track of the suspension chain, and loading adapters (24) are arranged at conjunctions between the conveyor lines and the conveyor track of the suspension chain, wherein the conveyor lines are configured to transfer and hang the goods-picking containers to the hooks (26) of the suspension chain through the loading adapters. See Col. 3, ll. 30-39 (describing a loading mechanism for automatically transferring containers from infeed conveyors onto an elevated carrier conveyor equipped with container holding devices).
Thus, it would have been obvious to modify the transfer device of Battles in view of Mathi with the container transfer loading mechanism of Bowler in order to automatically transfer containers between transport conveyors.

In regards to claim 5, Bowler further discloses that the conveyor track of the suspension chain is configured with unloading adapters (30) which are arranged close to the second area, and each of the unloading adapters is connected to a gliding device and configured to glide the goods-picking containers into a corresponding queue of goods-picking containers in the second area. See 3:49-52 (describing unloading mechanisms for automatically transferring the containers from the overhead carrier conveyor to take-away conveyors.

Allowable Subject Matter
Claims 9, 10, 13, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655